






AMENDMENT NO. 4 TO LEASE
THIS AMENDMENT NO. 4 TO LEASE (this “Amendment”) is made and entered into as of
the 16th day of September, 2010 by and between Landlord and Tenant named below:
LANDLORD:
WE 2 Church Street South LLC
c/o Winstanley Enterprises LLC
150 Baker Avenue Extension, Suite 303
Concord, Massachusetts 01742
TENANT:
JS Genetics, LLC
2 Church Street South
New Haven, Connecticut
BUILDING:
2 Church Street South
New Haven, CT 06519



WHEREAS, Landlord, and Tenant executed a lease dated as of June 28, 2006 (the
“Lease”), by which Tenant leased approximately 429 rentable square feet of the
Building known as Suite B-05B (the “Premises”); and
WHEREAS, the Lease was subsequently amended by Amendment No. 1 to Lease between
Landlord and Tenant dated as of September 18, 2007, whereunder the term of the
Lease was extended and Tenant leased an additional 938 rentable square feet of
space known as Suite B-5, making the aggregate rentable square footage of the
Premises 1,367 rentable square feet; and
WHEREAS, the Lease was subsequently amended by Amendment No. 2 to Lease between
Landlord and Tenant dated as of August 29, 2008, whereunder the Base Rent was
increased and the Term of the Lease was extended; and
WHEREAS, the Lease was subsequently amended by Amendment No. 3 to Lease between
Landlord and Tenant dated as of April 8, 2009, whereunder the Base Rent was
increased and the Term of the Lease was extended; and
WHEREAS, Landlord and Tenant have agreed to further extend the term of the
Lease, add a Tenant Termination Right clause and otherwise modify the Lease on
the terms and conditions set forth below.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Capitalized terms used but not defined herein shall have the meaning ascribed
to each in the Lease.


2.The Term of the Lease is hereby extended, on the same terms and conditions set
forth therein, as modified herein, until September 30, 2011.

1

--------------------------------------------------------------------------------






3.The following Section is hereby added to Article XII: Termination and
Surrender:
“Section 12.3 - Termination of Lease. Tenant shall have the right to terminate
this Lease upon sixty (60) day written notice to Landlord. The expiration of the
Term, whether by lapse of time or otherwise, shall not relieve either party of
any obligations which accrued prior to or which may continue to accrue after the
expiration or early termination of this Lease, and the terms and provisions of
this Lease, to the extent relevant, shall survive and continue to govern and
apply to the relationship of Landlord and Tenant.”
4.Landlord and Tenant represent and warrant to the other that each has full
authority to enter into this Amendment and further agree to hold harmless,
defend, and indemnify the other from any loss, costs (including reasonable
attorneys’ fees), damages, or claim arising from any lack of such authority.


5.Tenant takes the Premises for the extended term “as is”.


6.As modified herein, the Lease is hereby ratified and confirmed and shall
remain in full force and effect.


7.Landlord and Tenant hereby represent and warrant to the other that each has
not dealt with any broker, finder or like agent in connection with this
Amendment and each does hereby agree to indemnify and hold the other, its agents
and their officers, directors, shareholders, members, partners and employees,
harmless of and from any claim of, or liability to, any broker, finder or like
agent claiming a commission or fee by reason of having dealt with either party
in connection with the negotiation, execution or delivery of this Amendment, and
all expenses related thereto, including, without limitation, reasonable
attorneys’ fees and disbursements.


8.This Amendment constitutes the entire agreement by and between the parties
hereto and supersedes any and all previous agreements, written or oral, between
the parties. No modification or amendment of this Amendment shall be effective
unless the same shall be in writing and signed by the parties hereto. The
provisions of this Amendment shall inure to the benefit of, and be binding upon,
the parties hereto and their respective legal representatives, successors and
assigns.


9.This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one agreement. This Amendment shall become effective when duly executed and
delivered by all parties hereto.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK - SIGNATURE PAGE TO FOLLOW]

2

--------------------------------------------------------------------------------




















IN WITNESS WHEREOF, the LANDLORD and TENANT have signed this Amendment No. 4 to
Lease as of the day and year first above written.
LANDLORD:


WE 2 CHURCH STREET SOUTH LLC


By:    WE Church Manager LLC
Its Manager
/s/ Judy Sommers            
Witness    Judy Sommers            
By:    Winstanley Enterprises LLC
Its Manager




/s/ Pamela M D’Ambrosio        By:        /s/ Carter J. Winstanley    
Witness    Pamela M D’Ambrosio        Carter J. Winstanley
A Manager




TENANT:
JS GENETICS, LLC
[illegible]        
Witness
[illegible]                
Name:
[illegible]            Its:
Witness






















[Signature page to Amendment No. 4 to Lease by and between
WE 2 Church Street South LLC and JS Genetics, LLC]



3